DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification

3.	The use of the term Hastelloy®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):



	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 2, 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation a range of 1 to 400 nm, and the claim also recites or in a range of 1 to 50 nm or in a range of 2 to 20 nm which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 7 recites the limitation "said hydrogen selective Pd layer or said Pd alloy layer” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. In particular, claim 1, from which claim 7 depends, uses the term film instead of layer. The Examiner suggests Applicants amend either claim 1 or 7 to recite the same terminology to improve clarity.

	Claim 11 recites the trademark Hastelloy® at line 3. However, such a recitation renders the claim indefinite since a trademark or trade name is used to identify a source of goods, and not the goods 

Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the publication “Preparation of “pore-fill” type Pd-YSZ--Al2O3 composite membrane supported on -Al2O3 tube for hydrogen separation” (hereinafter “the Tanaka et al. publication”).

	With regard to claims 1 and 3-5, the Tanaka et al. publication discloses a hydrogen permeable membrane device comprising a hydrogen selective palladium film, a porous protective layer comprising -Al2O3 or YSZ--Al2O3, and a porous support layer comprising an oxide (-Al2O3) at Figs. 1 and 2, the abstract and Sections 2.2-2.5 and page 437.

	With regard to claim 2, the Tanaka et al. publication discloses the porous protective layer comprising pores with a radius of 1-6 nm, 1-11 nm or 2-8 nm such that the pore sizes (diameters) are in a range of 2-12 nm, 2-22 nm, or 4-16 nm, respectively, at Fig. 6 at page 439.



	With regard to claims 7 and 8, the Tanaka et al. publication discloses the porous protective layer having a thickness of about 5 µm and the hydrogen selective palladium film (layer) having a thickness less than the thickness of porous protective layer (i.e. less than 5 µm) at Section 3.2 at page 439.

	With regard to claim 9, the Tanaka et al. publication discloses the porous protective layer further comprising a catalyst (palladium) in the pores at Figs. 1 and 2 and Section 3.2 at page 439.

	With regard to claims 10 and 13, the Tanaka et al. publication discloses the membrane device further comprising a housing that encapsulates the hydrogen permeable membrane, wherein the housing comprises a retentate end and a permeate end, and wherein the housing is tubular at Section 2.6 at page 438.

8.	Claims 1, 3-5, 7, 9, 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harold et al. (US 2008/0176060 A1).

	With regard to claims 1 and 3-5, Harold et al. discloses a hydrogen permeable membrane device comprising a hydrogen selective palladium film (110, see paragraph [0041]), a porous protective layer (115) comprising -Al2O3, and a porous support layer (101) comprising an oxide (-Al2O3, silica or zirconia) at Fig. 2, the abstract and paragraphs [0036]-[0043].

	With regard to claim 7, Harold et al. discloses the hydrogen selective palladium layer having a thickness of 1 µm or 1.1 µm at Tables 1 and 3.



With regard to claims 10 and 13, Harold et al. discloses the membrane device further comprising a housing that encapsulates the hydrogen permeable membrane, wherein the housing comprises a retentate end and a permeate end, and wherein the housing is tubular at Figs. 9 and 10.

With regard to claim 12, Harold et al. discloses the housing being disposed in a hydrogen production reaction vessel wherein the produced hydrogen passes from the housing retentate end to the housing permeate end at paragraphs [0083]-[0086].

9.	Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Patent Application Publication KR 10-2014-0117056.

With regard to claims 1 and 3-5, KR ‘056 discloses a hydrogen permeable membrane device comprising a hydrogen selective palladium film (30), a porous protective layer (40) comprising zirconia, silica or titania (see paragraph [0044] of the English language machine translation), and a porous support layer (10) comprising an oxide (alumina, titania, silica, see paragraph [0036] of the English language machine translation) at Figs. 1 and 10, the English language abstract and paragraphs [0035]-[0046] of the English language machine translation.

Claim Rejections - 35 USC § 103

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the publication “Preparation of “pore-fill” type Pd-YSZ--Al2O3 composite membrane supported on -Al2O3 tube for hydrogen separation” (hereinafter “the Tanaka et al. publication”) in view of Bossard et al. (US 2008/0163753 A1).
The Tanaka et al. publication does not mention the specific material of construction of the housing.
Bossard et al. discloses forming a hydrogen separation housing from stainless steel due to its high mechanical strength and chemical durability at paragraph [0033].
It would have been obvious to one of ordinary skill in the art to incorporate the stainless steel of Bossard et al. into the housing of the Tanaka et al. publication to provide a housing having high mechanical strength and chemical durability, as suggested by Bossard et al. at paragraph [0033].

12.	Claims 2, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Harold et al. (US 2008/0176060 A1).

	With regard to claim 2, Harold et al. discloses the porous protective layer (115) comprising pore sizes in a range of 5-15 nm at paragraph [0044] and claim 17.
	The prior art range is seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claim 6, Harold et al. discloses the porous support layer (101) comprising pore sizes in a range of 50-300 nm or 100-200 nm at paragraph [0038].


	With regard to claim 8, Harold et al. discloses the porous protective layer (115) having a thickness of 05-10 µm or 2-7 µm at paragraph [0042].
	The prior art ranges are seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

13.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Harold et al. (US 2008/0176060 A1) in view of Bossard et al. (US 2008/0163753 A1).
Harold et al. does not mention the specific material of construction of the housing.
Bossard et al. discloses forming a hydrogen separation housing from stainless steel due to its high mechanical strength and chemical durability at paragraph [0033].
It would have been obvious to one of ordinary skill in the art to incorporate the stainless steel of Bossard et al. into the housing of Harold et al. to provide a housing having high mechanical strength and chemical durability, as suggested by Bossard et al. at paragraph [0033].

14.	Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Application Publication KR 10-2014-0117056.

With regard to claim 6, KR ‘056 discloses the porous support layer (10) comprising pore sizes in a range of 0.01-20 µm (10-20,000 nm) at paragraph [0036] of the English language machine translation.
The prior art range is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.


The prior art range is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

Conclusion

15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Tsai et al. reference discloses a hydrogen permeable membrane device comprising a dense protective layer (12) (see especially Figs. 1 and 9, the abstract and paragraphs [0046] and [0049]).

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
November 10, 2021